      Case 1:19-cr-00014-JRH-BKE Document 81 Filed 05/12/20 Page 1 of 5

                                                                            FILED
                                                                     U.S. DiSTRlCT COURT
                   IN THE UNITED STATES DISTRICT COURT                  AUGUSTA DiV.
                   FOR THE SOUTHERN DISTRICT OF GEORGIA                    ,o ny o. on
                                 AUGUSTA DIVISION                   ^0 HAY 12 Ph 2. 30
                                                                   CLERK- ^
UNITED STATES OF AMERICA                   *                           SO.OIST. OFXGA.
                                           *


       V.                                  *          OR 119-014
                                           *


DAVID CANADA                               *




                                    ORDER




       Defendant David Canada seeks relief under the "compassionate

release" provision of 18 U.S.C. § 3582(c)(1)(A).                    The government

opposes the motion.          Upon due consideration, the Court denies

Canada's request for relief.

       The   compassionate       release       provision   of   §    3582(c)(1)(A)

provides     a   narrow   path   for   a   defendant     in "extraordinary        and

compelling circumstances" to leave prison early.                     Prior to the

passage of the First Step Act, only the Director of the Bureau of

Prisons ("BOP") could file a motion for compassionate release in

the    district court.       The   First       Step   Act modified    18   U.S.C. §

3582(c)(1)(A) to allow a defendant to move a federal district court

for compassionate release, but only "after he has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier."               In this case, Canada
      Case 1:19-cr-00014-JRH-BKE Document 81 Filed 05/12/20 Page 2 of 5



emailed the Warden of FCI Coleman Low, asking that she file a

motion for compassionate release with the district court.                                 The

Warden    informed      Canada    that   he   must    follow      the    administrative


process in place to make such requests.               He did not do so.             Instead,

just over two weeks after sending his email to the Warden, Canada

filed the instant motion.              By his own admission, Canada has not

exhausted his administrative remedies prior to seeking relief in

the district court.          For this reason, the Court must deny Canada's

request.

        Moreover,     in    consideration       of   his   bid    for     compassionate

release, this Court may only reduce his sentence if it finds that

"extraordinary and compelling reasons" warrant such a reduction

and    that    such   reduction     is "consistent         with    applicable         policy

statements issued by the [United States] Sentencing Commission."

18    U.S.C.   §   3582(c)(1)(A).         Section     lBl.13      of    the     Sentencing

Guidelines provides the applicable policy statement, explaining

that a sentence reduction may be ordered where a court determines,

upon consideration of the factors set forth in 18 U.S.C. § 3553(a),

that     "extraordinary       and      compelling     reasons"          exist       and   the

defendant does not present a danger to the safety of any other

person or the community.          U.S.S.G. § 1B1.13.         The application notes

to     this    policy      statement     list     three    specific           examples     of

extraordinary and compelling reasons to consider reduction of a

defendant's        sentence      under   §      3582(c)(1) (A):         (1)     a    medical
      Case 1:19-cr-00014-JRH-BKE Document 81 Filed 05/12/20 Page 3 of 5



condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).        A fourth catch-all category provides: "As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's        case    an   extraordinary     and    compelling      reason     other

than,     or     in       combination    with,"     the    aforementioned           three

categories.        Id. n.l(D) (emphasis added).

        In this case, the only possibly applicable category into which

Canada may fall is a qualifying medical condition, particularly

since the Director of the BOP has not determined he is eligible

for    relief.        Here,     Canada   points    out    that     he   has    diabetes,

hypertension, sleep apnea, edema, and morbid obesity; thus, COVID-

19 poses a greater risk to him.              See Center for Disease Control,

At        Risk            for     Severe          Illness,          available             at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html                  (last     visited     on   May    6,

2020).     Defendant, however, bears the burden of demonstrating that

compassionate release is warranted.               Cf. United States v. Hamilton,

715 F.3d 328, 337 (ll^h cir. 2013) (in the context of a motion to

reduce     under      §   3582(c)(2)).     To   qualify      as    extraordinary         and

compelling, an inmate's medical condition                    must be "serious            and

advanced . . . with an end of life trajectory, U.S.S.G. § 1B1.13,

app. note 1(a) (i), or must be serious enough that it "substantially

diminish[es] the           ability of the [inmate] to              provide     self-care

within the environment of a correctional facility and from which
    Case 1:19-cr-00014-JRH-BKE Document 81 Filed 05/12/20 Page 4 of 5



he or she is not expected to recover," id., app. note 1(a) (ii).

Canada presents no medical evidence that he meets either of these

criteria.     Indeed, his argument seems to be that he will likely-

meet the criteria if he contracts COVID-19.                      Yet, again, Canada

provides no medical evidence to support his alleged serious medical

conditions    or    the    impact    that   COVID-19       would    have    upon     him

individually.       His generalized concern about possible exposure is

at this point too speculative to qualify as extraordinary and

compelling.       As the Third Circuit explained: "[T]he mere existence

of COVID-19 in society and the possibility that it may spread to

a   particular          prison   alone      cannot     independently           justify

compassionate       release,     especially       considering      BOP's    statutory

role, and its extensive professional efforts to curtail the virus's

spread."     United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

The Court is obliged to note that FCI Coleman Low only has one

active     case    of     COVID-19    in    its    inmate        population.         See

www.bop.gov/coronavirus (last visited on May 11, 2020).                     In short,

without    sufficient      and   concrete     evidence      to    demonstrate       that


Canada's individual circumstances justify compassionate                        release

because of the COVID-19 pandemic, the Court would deny Canada's

motion on the merits as well.


      Upon   the    foregoing.       Defendant     David    Canada's       motion   for

compassionate release (doc. 79) is DENIED.
   Case 1:19-cr-00014-JRH-BKE Document 81 Filed 05/12/20 Page 5 of 5



    ORDER ENTERED at Augusta, Georgia, this           /Z>^ day    of May,

2020.




                                       J. RAND^HALL, /CHIEF JUDGE
                                       sUNITED^TATES DISTRICT COURT
                                       SCrtTTttBRN DISTRICT OF GEORGIA
